DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/10/21 was considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamiyama et al. (US 2018/0011560, hereinafter “Kamiyama”, cited by Applicant).	Regarding claim 1, Kamiyama discloses an electronic pen comprising: 	a cylindrical housing including an opening at an end portion of the housing on a pen tip side of the housing (Figs. 5A-D, [0087-0089], electronic pen 1 has cylindrical casing or housing 2A and an opening 2Aa on a pen tip side 3Aa); 	a cylindrical member disposed in the housing and fixed to the housing on the pen tip side of the housing (Fig. 5A, [0094], conductor portion layer of shield member 27 is disposed in the housing 2A and fixed thereto); and 	a core body formed in a rod shape by a material containing a pigment (see Fig. 1C, [0024 and 0093], graphite core 30 is formed of a pigment), the core body including a body portion inserted into the cylindrical member through the opening of the housing and a pull-out portion configured to enable the core body to be pulled out of the housing, wherein a diameter of the body portion of the core body inserted into the cylindrical member is larger than a difference between an outer diameter of the cylindrical member and an inner diameter of the cylindrical member (Figs 1A-C, [0093], left side of graphite core 30 is formed as a pull-out portion configured to enable the core body to be pulled out of the housing when extended from tip end as shown in Figs. 1A and 1C, and right portion of graphite core 30 inserted in casing; Fig. 5A, graphite core 30 from opening 3Aa has a larger as a body portion of core body than a difference between an outer diameter and inner diameter of outer conductor portion shield layer of shield member 27).	Regarding claim 3, Kamiyama discloses the electronic pen according to claim 1, wherein the inner diameter of the cylindrical member is larger than a diameter of the opening of the housing (Fig. 5A, inner diameter of conductor portion of shield layer 27 is larger than the diameter of the opening 2Aa).
	Regarding claim 7, Kamiyama discloses the electronic pen according to claim 1, wherein the pull-out portion includes a projected portion (Fig. 1C and 5A, [0069 and 0093], pull-out portion 30 has a projected portion extending out of the pen tip 3a or 3Aa).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama in view of Ripley. (US 3,262,904).	Regarding claim 5, Kamiyama discloses the electronic pen according to claim 1, but does not explicitly disclose wherein the cored body is formed by a resin containing graphite as a pigment.
	Ripley discloses using a core body of a conductive material or a resin mixed with a metal conductive powder (col. 1, lines 58-70, 30 percent resins and 70 percent graphite for writing lead).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the core body of Kamiyama to have the core body formed of a resin containing graphite as a pigment, such as taught by Ripley, for the purpose of improving the flexural strength of the writing core (Ripley, col. 1, lines 65-66). 
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama in view of Painter (US 602,355).	Regarding claim 6, Kamiyama discloses the electronic pen according to claim 1, but does not explicitly disclose the pull-out portion includes a recessed portion.	Painter discloses wherein part of the core body on the pen tip side of the housing is tapered (Page 2, lines 99-103, marking points are tapered; “it is preferable that they be cylindrical and pointed quite bluntly at their end or ends”.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the core body of Kamiyama to have a pointed end on the pen tip side wherein the pull-out portion includes a recessed portion, such as taught by Painter, for the purpose of providing a sharper line when drawing.
	Regarding claim 8, Kamiyama discloses the electronic pen according to claim 1, but does not explicitly disclose wherein part of the core body on the pen tip side of the housing is tapered.	Painter discloses wherein part of the core body on the pen tip side of the housing is tapered (Page 2, lines 99-103, marking points are tapered; “it is preferable that they be cylindrical and pointed quite bluntly at their end or ends”.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the core body of Kamiyama to have a pointed end on the pen tip side wherein part of the core body on the pen tip side of the housing is tapered, such as taught by Painter, for the purpose of providing a sharper line when drawing.
Allowable Subject Matter
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877. The examiner can normally be reached 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH PATRICK FOX
Examiner
Art Unit 2694



/JOSEPH P FOX/Examiner, Art Unit 2694                                                                                                                                                                                                        
/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694